On March 28, 1996, the defendant’s suspended sentence for the offense of Theft, a Felony, was revoked and he was ordered to serve five (5) years at the Montana State Prison. Should the defendant be granted parole, he must comply with the same conditions imposed by this Court’s Judgments of August 21,1989, and March 26,1990. The defendant is to be given credit for one hundred sixty (160) days served in the Flathead County Detention Center pending final disposition in this matter. Given his repeated failures to abide by the requirements of his probation, and his continuing victimization of the elderly, the defendant is not to be given credit for time otherwise served on probation.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), *111MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
DATED this 5th day of December, 1996.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
Chairman, Hon. Jeffrey Sherlock
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Steven Jay Cothren for representing himself in this matter.